DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 6/19/20 are considered by examiner.

                                                              Drawings
4.           All drawings filed on 6/19/20 are approved by examiner.

				      Minor Correction(s)
5. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claim 16, line 2, “according to claim 14when” should be changed to -- according to claim 14 when --.






Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is indefinite because its limitation “wherein the input voltage is also measured directly in addition to the estimation of the equivalent input voltage” is already recited in the independent claim 1 as “measure the input voltage directly in addition to the estimation of the equivalent input voltage”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1603219 (hereinafter “’219).

Regarding claims 1 and 14, ‘219 (e.g., Fig. 3) shows a device and a method configured to: apply a switching signal (signal from node 311) to a boost converter (314), wherein the boost converter (314) is configured to provide a voltage for a haptic feedback element (it is noted that the boost converter is for providing a voltage to any load, including a hapic feedback element); wait for at least one time interval (Ton, Fig. 4); measure at least one voltage on an output side of the boost converter(paras. [0034], [0048], Fig. 4); estimate an equivalent input voltage of the boost converter (314) based on the at least one measured voltage, wherein the equivalent input voltage represents a physical input voltage that would cause the at least one measured voltage in reference conditions (paras. [0046]-[0048]); measure the input voltage (at 113 in Fig. 1) directly in addition to the estimation of the equivalent input voltage; and deduce parameters related to the operation of the boost converter based on the equivalent input voltage and the measured input voltage (paras. [0034], [0046]-[0048].

Regarding claim 2, ‘219 shows wherein the at least one time interval is in the range of 50-200 microseconds (para. [0031]).

Regarding claim 4, ‘219 shows further configured to: detect undesired behaviour of the boost converter based on the at least one measured voltage (at node 308 in Fig. 3).

claim 5, ‘219 shows wherein the reference conditions comprise a reference temperature, components of the boost converter with predetermined electrical properties, and a predetermined input voltage (formulas in paras. [0046]-90048]).

Regarding claim 6, ‘219 shows further configured to: disconnect the haptic feedback element from the boost converter for the duration of the at least one time interval and the at least one voltage measurement (Fig. 4). 

Regarding claim 7, ‘219 shows further configured to: adjust the switching signal applied to the boost converter based on the equivalent input voltage (para. [0031]). 

Regarding claim 8, ‘219 shows further comprising a voltage divider (105, 106 in Fig. 1) on the output side of the boost converter, wherein the device is further configured to measure the at least one voltage using the voltage divider (105, 106) on the output side of the boost converter.

Regarding claim 9, ‘219 shows wherein the input voltage is also measured directly (at 113 in Fig. 1) in addition to the estimation of the equivalent input voltage.

Regarding claim 10, ‘219 shows further comprising a voltage divider (105, 106 in Fig. 1) on the input side of the boost converter, wherein the device is further configured to also measure the input voltage (at 113) using the voltage divider in addition to the estimation of the equivalent input voltage.

Regarding claim 11, ‘219 shows further configured to: trigger an alarm if undesired behaviour of the boost converter is detected (paras. [0033]).

claim 12, ‘219 shows further configured to: measure a stiffness of the haptic feedback element by inputting a voltage from the boost converter to the haptic feedback element and measuring a resulting signal from the haptic feedback element after the inputted voltage (paras. [0034]-[0035]). 

Regarding claim 15, ‘219 shows a method comprising all claimed subject matter as discussed above regarding claims 1 and 14, further including measuring a delay between start of the switching signal and the time when the output voltage reaches the predetermined value (Fig. 4).

Regarding claim 13, ‘219 show a device as discussed above to claims 1 and 14, configured to perform the steps of claim 15.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘219 in view of the Official Notice.
claim 3, ‘219 show a device of claim 1 comprising all the claimed subject matter as discussed above, except for wherein the at least one measured voltage is in the range of 30-500 volts.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the voltage range of 30-500 volts for the at least measured voltage in a device of ‘219, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 16 and 17, ‘219 shows a method comprising all the claimed subject matter recited in claims 14 and 15 as discussed above, therefore, utilizing a computer program comprising program code configured to perform a method according to claims 14 and 15 when the computer program is executed on a computer would have been obvious to one having ordinary skill in the art at the time the invention was made for the purpose of obtaining faster and more accurate results.

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838